Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Scott Y. Shigeta Reg. No. 50,398 on 7/26/2022.

The following claims have been amended as:
1. (Currently Amended) A method for merging content on a first computer from a second computer comprising: 
displaying a first content of a first file on a display screen of the first computer executing a first environment for editing the first content; 
displaying a second content of a second file on a display screen of the second computer executing a second environment for editing the second content; 
receiving a signal from at least one sensor, the signal indicating a position of a display of the second content relative to a display of the first content; 
determining an anchor point within the first content based on the position of the display of the second content relative to the display of the first content; 
determining a scaling factor based on one or more user preferences associated with a user identity; 
communicating the second content from the second computer to the first computer; and 
displaying a rendering of the second content concurrently with a rendering of the first content on the display screen of the first computer, wherein a position of the second content on the display screen of the first computer is based on the anchor point, wherein the rendering of the second content that is displayed concurrently with the first content on the display screen of the first computer is communicated from the second computer in response to a request to merge the second content with the first content at the anchor point, wherein the rendering of the second content is displayed based on the scaling factor that is determined based on the one or more user preferences associated with the second computer and adjusted based on data received from the at least one sensor indicating a distance between the second computer and the display screen of the first computer.  

10. (Currently Amended) A system for merging content on a first computer from a second computer comprising: 
one or more processing units; and 
a computer-readable medium having encoded thereon computer-executable instructions to cause the one or more processing units to 
display a first content of a first file on a display screen of  the first computer executing a first environment for editing the first content; 
display a second content of a second file on a display screen of the second computer executing a second environment for editing the second content; 
receive a signal from at least one sensor, the signal indicating a position of a display of the second content relative to a display of the first content; 
determine an anchor point within the first content based on the position of the display of the second content relative to the display of the first content; 
determine a scaling factor based on one or more user preferences associated with a user identity; 
communicate the second content from the second computer to the first computer; 
receive an input confirming the anchor point; and 
in response to the input confirming the anchor point, display a rendering of the second content concurrently with a rendering of the first content on the display screen of the first computer, wherein a position of the second content on the display screen of the first computer is based on the anchor point, wherein the rendering of the second content that is displayed concurrently with the first content on the display screen of the first computer is communicated from the second computer in response to a request to merge the second content with the first content at the anchor point, wherein the rendering of the second content is displayed based on the scaling factor that is determined based on the one or more user preferences associated with the second computer and adjusted based on data received from the at least one sensor indicating a distance between the second computer and the display screen of the first computer.  

15. (Currently Amended) A method for merging content on a first computer from a second computer comprising, 
displaying a first content of a first file on a display screen of the first computer executing a first environment for editing the first content; 
displaying a second content of a second file on a display screen of the second computer executing a second environment for editing the second content; 
receiving an input gesture defining a region within the first content, wherein data defining the region allows an insertion of the second content within the region, wherein the data defining the region restricts the insertion of the second content outside of the region; 
determining a scaling factor based on one or more user preferences associated with a user identity; 
analyzing an input signal to determine a position of the second content; and 
in response to determining that the position of the second content is within the region, communicating the second content from the second computer to the first computer and displaying the second content on the display screen of the first computer within the region, wherein the rendering of the second content that is displayed concurrently with the first content on the display screen of the first computer is communicated from the second computer in response to a request to merge the second content with the first content at the anchor point, wherein the rendering of the second content is displayed based on the scaling factor that is determined based on the one or  more user preferences associated with the second computer and adjusted based on data received from the at least one sensor indicating a distance between the second computer and the display screen of the first computer.  

The following is an Examiner’s statement of reasons for allowance:
In addition to applicant’s remarks filed 9/27/2021, prior arts of record and newly cited art of record when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 1, 10 and 15 when taken in the context of the claims as a whole.
At best the prior arts of record found, specifically, KIM (US 2014/0053086 A1) discloses [0040] FIG. 2 is a block diagram illustrating a portable processing device in accordance with an embodiment of the present invention. The portable processing device shown in FIG. 2 may operate as a client or a server, [0041] Referring to FIG. 2, the portable processing device 200 in an embodiment of this invention includes a display unit 210, a key input unit 220, a memory unit 230, a wireless communication unit 240, an audio processing unit 250, a sensor unit 260, a camera 270, an external interface unit 280, and a control unit 290, [0060] FIG. 3 is a flow diagram illustrating a collaboration method of a client in accordance with an embodiment of the present invention. The description of FIG. 3 will be based on the assumption that the portable processing device 200 is a client. FIG. 4 is a schematic diagram illustrating a collaborative method of a client in accordance with an embodiment of the present invention, [0063] If a connection is established (e.g., if the control unit 290 receives a response message, indicating a registration as a client, from the server through the wireless communication unit 240), at activity 303, the control unit 290 drives the camera 270, receives an image from the camera 270, and controls the display unit 210 to display the received camera image (e.g., a part 411 of a virtual collaboration window 410 shown in stage (A) of FIG. 4), [0070] In response to determination of an edit mode that allows data to be edited at activity 308, the control unit 290 receives at activity 309 editable data from the server through the wireless communication unit 240. At activity 310, the control unit 290 controls the display unit 210 to display the received data. For example, as shown in stage (C) of FIG. 4, the display unit 210 displays the Post-it note 412 under the control of the control unit 290. At this time, the server may remove the Post-it note 412 from the virtual collaboration window 410. Additionally, at activity 310, by controlling the display unit 210 or the audio processing unit 250, the control unit 290 may inform a user that data is editable. At activity 311, the control unit 290 edits data in response to user input from the touch screen 211 or the key input unit 220. For example, as shown in stage (C) of FIG. 4, the control unit 290 detects a movement or touch from the touch screen 211 and controls the display unit 210 to display a memo 414 (i.e., a path of touch) corresponding to the touch movement. At activity 312, the control unit 290 controls the wireless communication unit 240 to transmit an updated request message containing the edited data to the server. At this time, the updated request message may have location information of the edited data. For example, if a user makes a tap action 415 on the edited data, i.e., the Post-it note 412 with the memo 414 as shown in stage (D) of FIG. 4, the control unit 290 controls the wireless communication unit 240 to transmit to the server an updated request message containing the Post-it note 412 with the memo 414 and a camera image 417 (i.e., location information) captured at the time point of the tap action 415. Referring to stage (D) of FIG. 4, the camera image 417 may be displayed as background, and the Post-it note 412 may be displayed as foreground. The server receives the update request message from the portable processing device 200 and thereby updates a virtual collaboration space and a virtual collaboration window. Specifically, referring to stage (D) of FIG. 4, the server recognizes which part of the virtual collaboration window 410 corresponds to the camera image 417. Referring to stage (E) of FIG. 4, the server controls the projector to display the Post-it note 412 with the memo 414 at the recognized part. Additionally, the server updates the existing Post-it note 412 to the Post-it note 412 with the memo 414 and also updates the existing virtual collaboration window 410 to a new virtual collaboration window 420; newly cited Komine (US 7,877,445 B2) discloses 22:32-42 As described above, in the collaboration system of this embodiment, when an attention point is set in a predetermined one of the terminal apparatuses 100, a Web page provided as a work screen image is reloaded in each terminal apparatus 100 and the attention point is displayed at the top of the work screen image. Therefore, even in a case where the display units of the terminal apparatuses 100 participating in collaborative work differ in display size and resolution from each other, an attention point can be displayed in the work screen image at all times in all the terminal apparatuses 100 (work screen image synchronization); Haff (US 2013/0094666 A1) discloses [0005] Exemplary embodiments of the invention comprise a method implemented at by rendering device for rendering a media file. In one exemplary embodiment of the method, the rendering device monitors a distance between the rendering device and a mobile device while the media file is being rendered, and dynamically varies how the media file is rendered responsive to changes in the distance between the rendering device and the mobile device, [0008] In some embodiments of the method, the media file comprises a still image or video image displayed on a display associated with the rendering device, and wherein the rendering device varies a zoom level for the displayed image, [0033] In operation, the positioning device 400 provides position or distance information to the rendering device 100. The processor 110 in the rendering device continually monitors the distance between the mobile device 300 and the rendering device 100. Depending on the distance, the rendering device 100 can dynamically adapt how a media file is rendered. When the media file includes audio, the rendering device 100 can vary the volume of the audio depending on the distance between the mobile device 300 and rendering device 100 to provide a normalized volume depending on the distance. For example, the volume can be increased or decreased responsive to changes in the distance between the mobile device 300 and rendering device 100. When the media file includes visual information output to a display on the rendering device 100 or docking station 200, the rendering device 100 can adapt the way in which visual information is rendered. For example, the size of images and text can be enlarged or decreased as a function of the distance between the mobile device 300 and rendering device 100. Also, the layout of visual information may be changed to accommodate long-distance viewing, [0040] As the distance between the mobile device 300 and rendering device 100 changes, the rendering device 100 dynamically varies how the media file is rendered (block 550). For example, if the media file includes audio, the rendering device 100 may vary the volume of the audio. If the media files include still images or video images output to a display, the rendering device 100 may vary the size of the image or accompanying text being displayed. Also, the rendering device 100 could vary the zoom level or resolution of the displayed image; Shimizu (US 2007/0015534 A1) discloses [0092] After moving the cursor to a position adjacent to the target point, a user pushes a special button (second button, for example, a "confirmation" button) (ST16), [0093] By pushing the "confirmation" button, small grid lines (second grid line) dividing four cells (first cell) adjoining a lattice point of the cursor are displayed. The small grid lines divide a large cell into nine small cells (second cell). FIG. 11C shows this display status. In the third embodiment, the large cell is respectively divided into three parts along a vertical direction and a horizontal direction. A space between two small cells along the vertical direction and the horizontal direction is respectively 27 dots, [0094] At ST18, by pushing the arrow buttons (top and bottom and right and left), the cursor further nears the target position. In this case, a moving unit of the cursor is the small cell. Accordingly, fine moving of the cursor is possible. In FIG. 11D, by one push of a "bottom" arrow button and one push of a "right" arrow button, the cursor is further moved near the target position, [0095] After moving the cursor near the target position, a user pushes a "confirmation" button (ST22). By pushing the "confirmation" button, the cursor position is determined, and processing is returned from the quick moving mode of the cursor to the usual operation mode. Furthermore, all grid lines are cleared (ST23). FIG. 11E shows this display status; Saito (US Patent 5,848,158) 8:40-46 Copying of the data to an external storage medium or transfer of the data to the secondary user 24 via the network system and editing the data are prohibited by the copyright management program. Therefore, it is not allowed to cut and paste a part of the copyrighted primary data D1i to the other data D or to cut and paste a part of the other data D to the copyrighted primary data D1i.  In addition, references uncovered have not provided a basis of evidence for asserting a motivation for one of ordinary skill in the art before the effective filing date of the invention, knowing the teachings of the prior art of record, would have combined them to arrive at the present invention as recited in the context of independent claims 1, 10 and 15 as a whole.
Thus, claims 1, 10 and 15 are allowed over the prior arts of record.  Dependent claims 2-3, 6-9, 11-12, 14 and 16-23 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the remarks filed 9/27/2021.
      
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANG FU CHEN whose telephone number is (571)272-1393.  The examiner can normally be reached on M-F 9:00-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KC/Examiner, Art Unit 2143                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     /JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143